Title: To James Madison from James Main, 21 June 1808
From: Main, James
To: Madison, James



Sir
NewYork 21st. June 1808

I had the honor to address you sometime since & therein mentioned that I had forwarded Letters of recommendation in my favor, to his Excellency the President, to subserve my application for the Consulship at Tunis.  I inclosed them all except Dr. Mitchells which was not ready.  On calling next day to receive it, what was my astonishment when he shewed me an anonymous letter received through the medium of the Post Office denouncing my Civism & moral Character; neither of us could explain the enigma until some days afterwards, two of the most violent Clintonians an auctioneer & a Cabinet maker, waited on the Gentlemen who had furnished me with letters, & in the most harsh terms misrepresented my conduct & insisted on them giving a Counterstatement, to Counteract my veiws.  This conspiracy through the friendship of Dr. Mitchell I have at length traced to its source, & find it proceeded from that man who is the prime mover of the faction & whose hatred I have been honored with, for my attempts to Defeat his ambitious views.  I had no idea that he would have resorted to so cowardly a method of revenge.
Whatever Colouring my conduct may have received from the pen of Gall, However my opinions may have been tortured by my bitterest foes, I shall be "poor indeed" if robbed by slander of the good opinions of the president & yourself, whose invied friendship I should glory to obtain, and in whose defence I have drawn down upon my humble head the vengeance of as unprincipled a faction as ever disgraced a State.  I am well aware sir of the immense distance between our situations in life.  Yet the humble Ivy is supported by the stately Oak and it, in its turn adds beauty thereto, by its foliage and its Verdure.
Should it not comport with the interests of our Country to grant me the Commission requested, I am perfectly satisfied.  Being however at present in a state of slothful inaction I pant for something to do, & although I was never yet in a dependent situation, would gladly accept of a Clerkship in one of your public Offices, where I might be useful, & likewise devote the unemployed portion of time to Literary research, or vindicating the cause of the Administration.
I had the honor to address his Excellency the President yesterday, and inclosed a manuscript, which if he thought it possessed merit or would serve our cause might be handed to Mr. Smith for publication.  We have only one paper here to aid us & there are such a multitude of scribblers, our original essays can not all appear.  We go on well & our State will not, "bow the Knee to Baal".  I have in preparation a pamphlet, exposing the Views of the faction.  Being settled "where satans seat is" I have an opportunity to trace them through all their labyrinths of cunning & intrigue.  With Sentiments of the Highest Consideration I have the honor to be Sir Your Mo: Obt. & Mo: Hble. Servt.

James Main

